UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 27, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-9824 (Exact name of registrant as specified in its charter) Delaware 52-2080478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 “Q” Street, Sacramento, CA (Address of principal executive offices) (Zip Code) 916-321-1846 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ X ] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act). [] Yes [X] No As of July 30, 2010, the registrant had shares of common stock as listed below outstanding: Class A Common Stock 59,961,471 Class B Common Stock 24,800,962 Explanatory Note The McClatchy Company (the “Company”) is filing this Amendment No. 1 to Form 10-Q to correct a typographical error on page 36 that inadvertently transposed the Company’s consolidated interest coverage ratio and its consolidated leverage ratio as of June 27, 2010. The following paragraph correctly reports these amounts: At June 27, 2010, the Company’s consolidated interest coverage ratio (as defined in the Amended and Restated Credit Agreement) was 3.0 to 1.00 and its consolidated leverage ratio (as defined in the Amended and Restated Credit Agreement) was 4.4 to 1.00 and the Company was in compliance with all financial debt covenants.Over the course of 2010, the Company’s interest coverage ratio is expected to decline—but remain within covenant levels—as a result of higher interest expense from the Amended and Restated Credit Agreement and issuance of the 2017 Notes.Because of the significance of the Company’s outstanding debt, remaining in compliance with debt covenants is critical to the Company’s operations.If revenue declines continue beyond those currently anticipated, the Company expects to continue to restructure operations and reduce debt to maintain compliance with its covenants. There have been no changes from the original Form 10-Q other than as described above. This amendment does not otherwise update information in the original Form 10-Q. Pursuant to Rule 12b-15, currently dated certifications of the Chief Executive Officer and the Chief Financial Officer are provided. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The McClatchy Company August 11, 2010 By:/s/Gary B. Pruitt Date Gary B. Pruitt Chief Executive Officer August 11, 2010 By:/s/Patrick J. Talamantes Date Patrick J. Talamantes Chief Financial Officer INDEX OF EXHIBITS Exhibit Description Certification of the Chief Executive Officer of The McClatchy Company pursuant to Rule 13a-14(a) under the Exchange Act. Certification of the Chief Financial Officer of The McClatchy Company pursuant to Rule 13a-14(a) under the Exchange Act.
